De Witt, J.
This case is not an appeal. It is one which this court meets originally. It must be determined upon the pleadings and the evidence. The evidence is the record of the New York proceeding and Justice Barnard’s letter, which counsel agree to treat as competent evidence. We are of opinion that the second specification demands but little attention. Fraud in obtaining Justice Hardin’s certificate is directly charged. It is as directly denied. And the answer further states that Justice Hardin was fully acquainted with defendant’s whole professional career in Neiv York, and therefore necessarily with the Poughkeepsie disbarment proceedings. Fraud against this court in presenting that certificate is alleged, and also denied. Fraud must be proved, and cannot be presumed. The denial is broader than the allegation. There is no evidence. This specification, taken by itself simply as a fraud upon Justice Hardin, of New York, and upon this court, *227must fall. We will advert to it, however, in considering the other specification; that is, that when defendant made his application to practice, he was disbarred in the State of New York. Here, again, the case must be determined upon the pleadings and evidence. At the outset, we are prepared to say, that if it appeared to this court that an applicant for an admission to the most honorable of all the professions had been excluded from that high office by the judgment of another competent court, the protection of the purity of our own bar, and the comity due to the court of a sister State, would demand extraordinary circumstances to impel us to re-instate such person to the honorable fellowship from which he had been expelled. It appears that the Supreme Court of New York, by a divided bench, decided to disbar the defendant; that thereupon proceedings were stayed, and no order of disbarment made, pending an appeal to the court of appeals; that thereafter the prosecution was abandoned. It certainly appears that the defendant was not disbarred in New York. But counsel for the bar association urge that the referee’s report in the New York proceedings shows a sufficient cause for disbarment (whether it does we do not say), and that this court should act upon such report, regardless of what the New York court has, or has not, done. To make this original inquiry into acts alleged to have been committed in another and remote jurisdiction, in the face of the certificate of a presiding justice of the Supreme Court of New York, that defendant was in good standing, we believe is beyond our duty, in consideration of the circumstance that the New York court has properly taken jurisdiction of those matters; and one of two things must be true: either the case is undetermined by final judgment in New York, or the prosecution in that State has been abandoned. If the latter be the fact, we must conclude, under these pleadings, that the abandonment was for sufficient grounds, and favorable to the defendant. If the former be the situation, it will be time enough for us to consider the New York case when the order of the Supreme Court of that State has been made against defendant, and an appeal from that order either abandoned or such order affirmed by the appellate court of that State. Courtesy to the New York courts suggest that we examine their final conclusions, *228when made, and not ordinarily tbe grounds tberefor, and especially not the grounds before the conclusion is reached. We do not lay down the rule that unprofessional conduct of lawyers of this court, committed without the limits of this State, may not be inquired into, but only hold that the circumstances of this case do not seem to wárrant such inquiry. The charges against the defendant are dismissed.
Blake, C. J., and Harwood, J., concur.